DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 01/26/2021 has been entered. Claims 1-20 are pending in the application.  Applicant’s amendments to the claims have overcome every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 11/12/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent App. Pub. 2016/0030683 to Taylor in view of US Patent App. Pub. 2016/0339431 to Shmilovich. 
Regarding Claim 1, Taylor teaches an electronic system (Fig. 1A, elements 18, 20) connectable to a medication delivery pen (Fig. 1A, element 2) and a needle assembly (Fig. 1A, element 21), the electronic system exchanging data regarding a medicament traveling from the medication delivery pen 
Taylor has disclosed that the electronic system is connectable to a needle assembly but is silent regarding a septum body that is configured to provide fluid communication between the flow sensor and one of a plurality of needles of the needle assembly to administer the medicament to a patient.  Taylor further discloses, through U.S. Patent No. 5,931,817 which is incorporated by reference, a needle assembly (Figs. 5-6 of US 5931817; element 45) which is configured to pierce a septum body (Col. 4, line 66 – Col. 5, line 3) that is configured to provide fluid communication between the medication pen and one of a plurality of needles of the needle assembly (configured to provide fluid communication with one needle is interpreted meet the limitation of configured to provide fluid with one needle of a plurality of needles since fluid communication is only required with one needle and the needle assembly and its plurality of needles are not positively recited in the claim) in order to administer the medicament to a patient.

Although Taylor discloses control circuitry (Par. 0074) and microfluidic chips (Par. 0078) which could include fluid path openings, Taylor is silent to the specifics of these features.  Taylor instead broadly states that embodiments of the inventions can be implemented in digital or analog circuitry, or in computer hardware, software, or combinations of them (Par. 0085).  Therefore, Taylor is silent regarding the one or more circuit boards including one or more fluid path openings to route a flow of the medicament and a septum body that is configured to provide fluid communication between the flow sensor and one of a plurality of needles of the needle assembly to administer the medicament to a patient.
Shmilovich teaches an analogous invention directed to a fluidic MEM device which may be used in drug delivery systems and medical devices (Pars. 0018-0019) and which may be configured to measure conditions of a fluid media such as a medicament to be administered (Par. 0023).  Shmilovich further teaches the fluidic MEM device (element 20) can comprise a flow sensor (Figs. 13A-C, element 53; Pars. 0127 - 0151 describe how membrane 53 may sense and measure flow data), one or more 

    PNG
    media_image1.png
    768
    1001
    media_image1.png
    Greyscale
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to replace the flow sensor of Taylor (element 20, as shown in Fig. 1B) with the fluidic MEM device taught by Shmilovich.  The fluidic MEM device has a design that one of ordinary skill in the art could easily be implement into the hub of Taylor, as shown below, since the alignment of the fluid path openings 12 and the fluid channel 61 can be aligned with the flow path of Taylor.  This 
Regarding Claim 5, the modified device of Taylor and Shmilovich teaches all of the limitations discussed above regarding claim 1 and including the limitations of claim 5 as the device has been modified to include a fluid conduit (Shmilovich, Fig. 13C, flow path 61 is a fluid conduit which transfers medicament from through the device, which includes from flow sensor 53, to the distal end of the electronic system, which has been modified to include the septum body). 
Regarding Claim 6, the modified device of Taylor and Shmilovich teaches all of the limitations discussed above regarding claim 5 and including the limitations of claim 6 as the device has been modified to such that the fluid conduit is disposed in the one or more fluid path openings of the one or more circuit boards (Shmilovich, Fig. 13C, flow path 61 is a fluid conduit disposed between one or more fluid path openings 12). 
Regarding Claim 7, the modified system of Taylor and Shmilovich teaches all of the limitations of claim 5 discussed above, and including the limitations of claim 7 as the electronic system has been modified such that the fluid conduit routes the flow of medicament around the one or more circuit boards (Merriam-Webster defines “around” in Preposition definition 1.b as: “so as to avoid or get past; 
Regarding Claim 18, Taylor teaches a method directed to operating an electronic system connectable to a medication delivery pen and a needle assembly, the electronic system exchanging data regarding medicament traveling from the medication delivery pen to the needle assembly, the method comprising: piercing a reservoir septum of the medication delivery pen (Par. 0040, lines 21-28; Taylor incorporates U.S. Patent No. 5,931,817 by reference as an example of delivery pens with which the electronic system may be used; U.S. Patent No. 5,931,817 teaches a pierceable reservoir septum in Fig. 1, element 18) with a spike enclosed in a hub (Fig. 1B, element 24 is a spike; element 18 is a hub; Par. 0040 states the hub 18 interfaces with a medication delivery pen 16 containing a pierceable reservoir septum as stated above), connecting the medication delivery pen to the hub (Par. 0042, the hub 18 may be connected to the medication delivery pen 16 via threads or other conventional manner), providing fluid communication between the spike and a flow sensor (Fig. 1B, shows that fluid communication is provided between spike 24 and flow sensor 20) to measure flow data of the medicament (Par. 0044, flow sensor 20 may detect drug identification, concentration, agglomeration, degradation, or other delivery characteristic); processing and transmitting the flow data from the flow sensor to a circuit board (Par. 0074, lines 1-7; the measured data being transferred to a processor is interpreted as the circuit board processing and transmitting the flow data; “a processor or other control circuitry” is interpreted to include a circuit board); and routing the medicament form the flow sensor for delivery to a patent when connected to the needle assembly (Par. 0040, needle assembly 21 is used for injecting medicament into a user, thus the medicament is routed from the flow sensor 20 to the needle assembly 21).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify to include routing the flow of medicament to a septum body, as taught by Taylor, in order for the electronic system to establish fluid communication with known needle assemblies and to allow the needle assembly to establish fluid communication with the medication (Col. 4, line 66 – Col. 5, line 3).  Additionally, Taylor appears to disclose a cannula output in Figs. 1B, but Taylor discloses no details regarding the cannula output.  Therefore, the cannula output does not appear critical to the electronic system and it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to displace the cannula output in favor of the septum body described above, in order for the electronic system to establish fluid communication with known needle assemblies.  
Taylor has disclosed that the electronic system is connectable to a needle assembly but is silent regarding a septum body that is configured to provide fluid communication between the flow sensor and one of a plurality of needles of the needle assembly to administer the medicament to a patient.  Taylor further discloses, through U.S. Patent No. 5,931,817 which is incorporated by reference, a needle assembly (Figs. 5-6 of US 5931817; element 45) which is configured to pierce a septum body (Col. 4, line 66 – Col. 5, line 3) that is configured to provide fluid communication between the medication pen and one of a plurality of needles of the needle assembly (configured to provide fluid communication with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the distal end of the electronic system to comprise a septum body that is configured to provide fluid communication to one of a plurality of needle of the needle assembly to administer the medicament to a patient, as taught by Taylor, in order for the electronic system to establish fluid communication with known needle assemblies and to allow the needle assembly to establish fluid communication with the medication (Col. 4, line 66 – Col. 5, line 3).  Additionally, Taylor appears to disclose a cannula output in Figs. 1B, but Taylor discloses no details regarding the cannula output.  Therefore, the cannula output does not appear critical to the electronic system and it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to displace the cannula output in favor of the septum body described above, in order for the electronic system to establish fluid communication with known needle assemblies.  
Although Taylor discloses control circuitry (Par. 0074) and microfluidic chips (Par. 0078) which could include routing the medicament through a circuit board, and to the septum body, Taylor is silent to the specifics of these features.  Therefore, Taylor is silent regarding routing the medicament flow from the flow sensor, through the circuit board.  Shmilovich teaches an analogous method directed to routing medicament through a fluidic MEM device which may be used in drug delivery systems and medical devices (Pars. 0018-0019) and which may be configured to measure conditions of a fluid media such as a medicament to be administered (Par. 0023).  Shmilovich further teaches the fluidic MEM device (element 20) can comprise a flow sensor (Figs. 13A-C, element 53; Pars. 0127 - 0151 describe how membrane 53 may sense and measure flow data), a circuit board (in Figs. 13A-C, the MEM device 

    PNG
    media_image1.png
    768
    1001
    media_image1.png
    Greyscale
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the method of Taylor to include routing the medicament through the fluidic MEM device taught by Shmilovich.  The fluidic MEM device has a design that one of ordinary skill in the art could easily be implement into the hub of Taylor, as shown below, since the alignment of the fluid path openings 12 and the fluid channel 61 can be aligned with the flow path of Taylor.  This modification would yield a method such that the medicament flow is routed from the flow sensor, through the circuit board, and to a septum body for delivery of the medicament to a patient.  It would be obvious to make this modification in order to integrate components, reduce costs, and . 
Claims 2-4 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor in view of Shmilovich, as applied to claim 1, and further in view of US Patent App. Pub. 2018/0126088 to Radmer.
Regarding Claim 2, the modified electronic system of Taylor and Shmilovich teaches all of the limitations as discussed above regarding claim 1, and Shmilovich further indicates that additional electronics may be connected to the contact pads of the one or more circuit board (the contact pads of the modified electronic system are shown in Figs. 13A-C of Shmilovich by elements 75a, 75b, and 75c and Shmilovich discloses in Par. 0201 that additional electronics may be attached to the contact pads).  However, the modified electronic system of Taylor and Shmilovich is silent regarding the one or more circuit boards includes a first circuit board and a second board that are electrically connected to each other. 
Radmer teaches an analogous invention directed to sensor arrangements for a drug delivery pen.  Radmer further teaches a first circuit board and a second circuit board (Par. 0137, a flexible printed circuit board, which is considered a second circuit board, may be connected to contact pads 428, shown in Fig. 4; contact pads 428 are attached to flexible substrate 420 which is considered a first circuit board) electrically connected to each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the electronic system of Taylor and Shmilovich to include a 
Regarding Claim 3, the modified electronic system of Taylor, Shmilovich, and Radmer teaches all of the limitations discussed above regarding claim 2 and including the limitations of claim 3 since the device has been modified such that the first circuit board is electrically connected to a battery (Shmilovich, Par. 0201, contact pads 75b are used to connect to a battery) and the second circuit board is electrically connected to one or more LEDs (Radmer, Par. 1037; the second circuit board may include an OLED display). 
Regarding Claim 4, the modified electronic system of Taylor, Shmilovich, and Radmer teaches all of the limitations discussed above regarding claim 3 and including the limitations of claim 4 since the device has been modified such that the first circuit board is electrically connected to the flow sensor 
Regarding Claim 10, the modified electronic system of Taylor and Shmilovich teaches all of the limitations as discussed above regarding claim 1, and Taylor further teaches that the delivery pen may indicate device status (Par. 0076, status indications may be generated on a display of the pen).  The modified electronic system of Taylor and Shmilovich is silent regarding the one or more circuit boards including one or more LEDs to indicate the device status, the one or more LEDs disposed at a distal end of the one or more circuit boards.
Radmer teaches an analogous invention directed to sensor arrangements for a drug delivery pen.  Radmer further teaches one or more circuit boards (Par. 0137, a flexible circuit board may be connect to contact pads 428, shown in Fig. 4) including one or more LEDs (Par. 0137, the flexible printed circuit board may include OLED).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the electronic system of Taylor and Shmilovich to include a flexible printed circuit board (Radmer teaches the flexible printed circuit board may be connected to contact pads 428 shown in Fig. 4 of Radmer; thus the flexible printed circuit board may be connected to the contact pads of the modified system of Taylor and Shmilovich which are located in the housing of the electronic system; the contact pads of the modified electronic system are shown in Figs. 13A-C of Shmilovich by elements 75a, 75b, and 75c and Shmilovich discloses in Par. 0201 that additional electronics may be attached to the contact pads; furthermore, one of ordinary skill in the art could reasonable incorporate the flexible printed circuit board taught by Radmer into the electronic system since Radmer teaches may that the circuit board is flexible and may also be mounted to a housing; thus the circuit board could easily be incorporated into the electronic system without interrupting the flow path due to its flexibility and the availability of a housing to mount the flexible printed circuit board) 
The modified electronic system of Taylor, Shmilovich, and Radmer is still silent regarding the one or more LEDs disposed at a distal end of the one or more circuit boards.  However, the one or more LEDs must be disposed on the circuit board and it would have been obvious to one of ordinary skill in the art to dispose the one or more LEDs at a distal end of the one or more circuit boards since the particular placement of an element has been held to be a matter of obvious design choice.  See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  Furthermore, the present application is absent a teaching as to criticality of the one or more LEDs being disposed at a distal end of the circuit board since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to the particular arrangement of the one or more LEDs. 
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor in view of Shmilovich, as applied to claim 1, and further in view of US Patent App. Pub. 2019/0001060 to Gylleby. 
Regarding Claim 15, the modified electronic system of Taylor and Shmilovich teaches all of the limitations as discussed above regarding claim 1, but is silent regarding the electronic system further comprising an activation switch comprising a Hall effects sensor that activates the electronic system.
Gylleby teaches an analogous invention directed to a medication delivery device with a delivery sensor in which an activation switch (Par. 0016-0017) comprising a Hall effects sensor (Par. 0081, the “hall switch” of Par. 0017 is further described her as comprising a Hall effect sensor) that activates the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the modified electronic system of Taylor and Shmilovich to further include an activation switch comprising a Hall effects sensor that activates the electronic system, as taught by Gylleby, in order to conserve power when the device is not in use (Par. 0072). 
Claims 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Taylor in view of Shmilovich, as applied to claim 1, and further in view of US Patent App. Pub. 2019/0001069 to Carlsson. 
Regarding Claim 16, the modified system of Taylor and Shmilovich teaches all of the limitations of Claim 1, as discussed above, but is silent regarding an activation switch being a detector switch that activates the electronic system.
Carlsson teaches an analogous invention directed to a medication delivery device with a sensor and Carlsson further teaches an activation switch (Fig. 4a, element 101) being a detector switch (Par. 0108, lines 1-6; a mechanical switch is interpreted as a detector switch), that activates the electronic system (Par. 0098, lines 8-12; the activation switch 101 causing activation unit 120 to wake up the communication unit 110 is interpreted as the activation switch 101 activating the electronic system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the modified system of Taylor and Shmilovich to further include an activation switch being a detector switch that activates the electronic system (Carlsson teaches the activation switch is activated by actuation of a needle guard; it would be obvious to one of ordinary skill in the art could place the activation switch in the modified electronic system of Taylor and Shmilovich to be activated by any other mechanical component, such as the attachment of a needle assembly to the electronic system), as taught by Carlsson, in order to conserve power when the device is not in use. 
Regarding Claim 17, the modified system of Taylor and Shmilovich teaches all of the limitations of Claim 1, as discussed above, but is silent regarding an activation switch being a tactile switch that activates the electronic system.
Carlsson teaches an analogous invention directed to a medication delivery device with a sensor and Carlsson further teaches an activation switch (Fig. 4a, element 101) being a tactile switch (Par. 0108, lines 1-6; a mechanical switch is interpreted as a tactile switch), that activates the electronic system (Par. 0098, lines 8-12; the activation switch 101 causing activation unit 120 to wake up the communication unit 110 is interpreted as the activation switch 101 activating the electronic system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the modified electronic system of Taylor and Shmilovich to further include an activation switch being a detector switch that activates the electronic system (Carlsson teaches the activation switch is activated by actuation of a needle guard; it would be obvious to one of ordinary skill in the art could place the activation switch in the modified electronic system of Taylor and Shmilovich to be activated by any other mechanical component, such as the attachment of a needle assembly to the electronic system), as taught by Carlsson, in order to conserve power when the device is not in use. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16095172. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of copending Application 16095172 contains all of the limitations of claim 1 of the present application, with the present application additionally citing the flow sensor “is in fluid communication with the hub”.  However, the hub is recited in the claim as engaging the medication delivery pen and piercing the reservoir septum.  .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16095172. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of copending Application 16095172 contains all of the limitations of claim 10 of the present application, with the present application additionally citing the one or more LEDs disposed at a distal end of the one or more circuit boards whereas claim 15 of copending application cites the one or more LEDs disposed at a proximal end of the one or more circuit boards. However, the difference between the two claims amounts to an obvious variation since the LEDs must be placed on one end of the circuit board or the other, and it has been held that simple rearrangement of elements is a matter of obvious design choice, see In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  Furthermore, the present application is absent a teaching as to criticality of the one or more LEDs being disposed at a distal end of the circuit board since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to the particular arrangement of the one or more LEDs. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16095172. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of copending Application 16095172 contains all of the limitations of claim 19 of the present application, with the present application additionally citing the one more fluid path openings routes the flow of medicament “from the flow sensor to the septum body”.  However, the claim already recites that the septum body fluidly communicates with the flow sensor.  Thus the medicament must be routed from the flow sensor to the septum body.   The limitation of the one or more fluid path openings routing the flow of medicament “from the flow sensor to the septum body” is inherent since the claim already recites a flow path from the flow sensor to the septum body, the fluid path openings routing the medicament, and the circuit board (containing the one or more fluid path openings) disposed between the flow sensor and the septum body.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16095172 in view of US Patent App. Pub. 2016/0030683 to Taylor.  Claim 21 of copending Application 16095172 contains all of the limitations of claim 18 of the present application, with the present application additionally citing the steps of “piercing a reservoir septum of the medication delivery pen with a spike enclosed in a hub”, connecting the medication delivery pen “to the hub”, and “providing fluid communication between the spike and a flow sensor”.  However, Taylor teaches an analogous method directed to operating an electronic system connectable to a medication delivery pen and a needle assembly in which Taylor teaches piercing a reservoir septum of the medication delivery pen (Par. 0040, lines 21-28; Taylor incorporates U.S. Patent No. 5,931,817 by reference as an example of delivery pens with which the electronic system may be .   
This is a provisional nonstatutory double patenting rejection.
Allowable Subject Matter
Claims 8-9, 11-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 8, the closest prior art is US Patent App. Pub. 2016/0030683 to Taylor in view of US Patent App. Pub. 2016/0339431 to Shmilovich as discussed in the rejection of claim 5.  The modified device of Taylor and Shmilovich additionally teaches a proximal end of the fluid conduit connected to the flow sensor (Shmilovich, Fig. 13C, the entire fluid conduit 61 is connected to the flow sensor 53 since they are each contained within the circuit board) but Taylor and Shmilovich do not teach a distal end of 
Regarding Claim 9, Taylor and Shmilovich do not teach a septum body including a recess at its proximal end, or the fluid conduit disposed in the recess. This feature cannot be found in or rendered obvious by the prior art in combination with the other claimed structures.
Regarding Claim 11, Taylor and Shmilovich do not teach a diffuser ring that illuminates to indicate device status. US 20190082741 to Verleur teaches a device with a diffuser ring that illuminates to indicate device status, but this feature cannot be rendered obvious by the prior art in combination with the other claimed structures since Verleur may not be analogous art and one of ordinary skill in the art would not find it obvious to modify Taylor and Shmilovich in view of Verleur to such that the electronic system includes a diffuser ring. 
Regarding Claim 12, Taylor and Shmilovich do not teach a diffuser ring that illuminates to indicate device status. US 20190082741 to Verleur teaches a device with a diffuser ring (Fig. 1, element 114) that illuminates to indicate device status (Par. 0039, lines 1-8), but this feature cannot be rendered obvious by the prior art in combination with the other claimed structures since Verleur may not be analogous art and one of ordinary skill in the art would not find it obvious to modify Taylor and Shmilovich in view of Verleur to such that the electronic system includes a diffuser ring.
Regarding Claim 13, Taylor and Shmilovich do not teach the one or more circuit board including a snap on member to secure to a diffuser ring.  US 20190001060 to Gylleby teaches an analogous device with a circuit board (Fig. 23, element 112) with a snap on member (Fig. 23, element 138/139), but this feature cannot be rendered obvious by the prior art in combination with the other claimed structures since the circuit board of Gylleby is structurally different than the circuit board of Taylor and Shmilovich.  It would not be obvious how to modify the circuit board in view of Gylleby in order to achieve the claimed result. 

Regarding Claim 20, Taylor and Shmilovich do not teach wherein the flow of the medicament does not contact the one or more circuit boards since the flow of medicament flow directly through and contacts the one or more circuit boards.  This feature cannot be found in or rendered obvious by the prior art in combination with the other claimed structures.
Response to Arguments
Applicant’s arguments, see pages 7-12, filed 01/26/2021, with respect to the rejection(s) of claim(s) 1, 2, 4-8, and 18 under U.S.C. 103 as obvious over U.S. Patent App. Pub. 2016/0030683 to Taylor in view of U.S. Patent App. Pub. 2011/0185821 to Genosar, and further in view of U.S. Patent App. Pub. 2015/0196707 to Moore have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection for claims 1, 5-7, and 18 is made in view of US Patent App. Pub. 2016/0030683 to Taylor in view of US Patent App. Pub. 2016/0339431 to Shmilovich.  Additionally, a new ground(s) of rejection for claims 2 and 4 is made in view of US Patent App. Pub. 2016/0030683 to Taylor in view of US Patent App. Pub. 2016/0339431 to Shmilovich, further in view of US Patent App. Pub. 2018/0126088 to Radmer.
Applicant’s arguments, see pages 7-12, filed 01/26/2021, with respect to the rejection(s) of claim(s) 3, 10, 16 and 17 under U.S.C. 103 as obvious over Taylor, Genosar, and Moore, and further in view of U.S. Patent. App. Pub. 2019/0001069 to Carlsson and the rejection of claim 15 under U.S.C. 103 as obvious over Taylor, Genosar, and Moore, and further in view of U.S. Patent. App. Pub. 2019/0001060 to Gylleby have been considered but are moot because the new ground of rejection does 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491.  The examiner can normally be reached on M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783